524 S.E.2d 568 (2000)
Fredericka HOLSHOUSER
v.
SHANER HOTEL GROUP PROPERTIES ONE LIMITED PARTNERSHIP, Shaner Operating Corporation, Ben Robinson, and Loss Prevention Services, Inc.
No. 386A99.
Supreme Court of North Carolina.
February 4, 2000.
*569 McCall Doughton & Blancato PLLC, by Thomas J. Doughton, Winston-Salem, for plaintiff-appellee.
Young Moore and Henderson P.A., by John A. Michaels and Reed N. Fountain, Raleigh, for defendant-appellant Shaner Operating Corporation.
PER CURIAM.
AFFIRMED.